         Case 1:17-cv-01975-ALC-SDA Document 96 Filed 08/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                           August 16, 2021
SOUTHERN DISTRICT OF NEW YORK

 M.D. GEORGE J. PILIGIAN,

                                 Plaintiffs,
                   -against-                                     17-cv-1975 (ALC) (SDA)
  ICAHN SCHOOL OF MEDICINE AT                                    ORDER OF DISCONTINUANCE
 MOUNT SINAI.

                                 Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made within

thirty days.

SO ORDERED.

Dated:      August 16, 2021
            New York, New York

                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
